                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                UNITED STATES DISTRICT COURT
                                   9               NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11    GEORGE MARTIN,                    Case No. 17-01690 BLF (PR)
                                  12
                                              Plaintiff,
                                                                          ORDER DENYING
Northern District of California
 United States District Court




                                  13                                      MOTION FOR
                                              v.                          RECONSIDERATION;
                                  14                                      ADDRESSING OTHER
                                  15    W. MUNIZ, et al.,                 REQUESTS
                                  16              Defendants.
                                                                          (Docket Nos. 173, 174, 175)
                                  17

                                  18

                                  19         Plaintiff, a California inmate, filed the instant pro se civil
                                  20   rights action pursuant to 42 U.S.C. § 1983, against prison
                                  21   officials at the Salinas Valley State Prison (“SVSP”). The Court
                                  22   granted Defendants’ motion for summary judgment on the Eighth
                                  23   Amendment deliberate indifference to serious medical needs
                                  24   claim against them. Dkt. No. 169. Plaintiff has filed a motion
                                  25   for reconsideration under Federal Rules of Civil Procedure 59
                                  26   and 60(b)(1-6), Dkt. No. 175, along with exhibits in support, Dkt.
                                  27   No. 175-1.
                                  28         Where the court’s ruling has resulted in a final judgment or
                                   1   order (e.g., after dismissal or summary judgment motion), a
                                   2   motion for reconsideration may be based either on Rule 59(e)
                                   3   (motion to alter or amend judgment) or Rule 60(b) (motion for
                                   4   relief from judgment) of the Federal Rules of Civil Procedure.
                                   5   See Am. Ironworks & Erectors v. N. Am. Constr. Corp., 248 F.3d
                                   6   892, 898-99 (9th Cir. 2001). The denial of a motion for
                                   7   reconsideration under Rule 59(e) is construed as a denial of relief
                                   8   under Rule 60(b). Id. at 1255 n.3 (9th Cir. 1999) (citation
                                   9   omitted) (en banc).
                                  10         Motions for reconsideration should not be frequently made
                                  11   or freely granted; they are not a substitute for appeal or a means
                                  12   of attacking some perceived error of the court. See Twentieth
Northern District of California
 United States District Court




                                  13   Century - Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th
                                  14   Cir. 1981). “‘[T]he major grounds that justify reconsideration
                                  15   involve an intervening change of controlling law, the availability
                                  16   of new evidence, or the need to correct a clear error or prevent
                                  17   manifest injustice.’” Pyramid Lake Paiute Tribe of Indians v.
                                  18   Hodel, 882 F.2d 364, 369 n.5 (9th Cir. 1989) (quoting United
                                  19   States v. Desert Gold Mining Co., 433 F.2d 713, 715 (9th Cir.
                                  20   1970)).
                                  21         This action was based on Defendants’ treatment of
                                  22   Plaintiff’s chronic pain related to certain longstanding injuries to
                                  23   his neck and back, and the alleged failure to provide corrective
                                  24   surgeries to address that pain. Dkt. No. 137 at 6. With regards to
                                  25   this treatment, Plaintiff claimed the following; (1) in February
                                  26   2007, he was given the wrong blood pressure medicine and that
                                  27   another pain medication, tramadol, was improperly cancelled; (2)
                                  28                                    2
                                   1   Defendant Tran was deliberately indifferent to him from 2007
                                   2   through 2015, and that he has been falsely labeled as a “non-
                                   3   compliant” patient; (3) at some point in 2013, he was given
                                   4   Tylenol with codeine but was later given a different drug which
                                   5   tasted strange; (4) his extended release morphine was cancelled
                                   6   in 2016 and replaced with “crush-float morphine” which is
                                   7   inadequate; and (5) he was denied pain medication, a CAT scan,
                                   8   and surgeries during 2016 and 2017. Dkt. No. 169 at 16. In
                                   9   granting Defendants’ motion for summary judgment, the Court
                                  10   concluded that there was an absence of a genuine dispute of
                                  11   material fact with respect to any of these Eighth Amendment
                                  12   claims. Id. at 27.
Northern District of California
 United States District Court




                                  13         The Court first considers Plaintiff’s motion for
                                  14   reconisderation under Rule 59(e). A motion for reconsideration
                                  15   under Rule 59(e) “‘should not be granted, absent highly unusual
                                  16   circumstances, unless the district court is presented with newly
                                  17   discovered evidence, committed clear error, or if there is an
                                  18   intervening change in the law.’” McDowell v. Calderon, 197
                                  19   F.3d 1253, 1255 (9th Cir. 1999) (citation omitted) (en banc).
                                  20   Evidence is not newly discovered for purposes of a Rule 59(e)
                                  21   motion if it was available prior to the district court's ruling. See
                                  22   Ybarra v. McDaniel, 656 F.3d 984, 998 (9th Cir. 2011)
                                  23   (affirming district court’s denial of habeas petitioner's motion for
                                  24   reconsideration where petitioner's evidence of exhaustion was not
                                  25   “newly discovered” because petitioner was aware of such
                                  26   evidence almost one year prior to the district court's denial of the
                                  27   petition). A district court does not commit clear error warranting
                                  28                                    3
                                   1   reconsideration when the question before it is a debatable one.
                                   2   See McDowell, 197 F.3d at 1256 (district court did not abuse its
                                   3   discretion in denying reconsideration where question whether it
                                   4   could enter protective order in habeas action limiting Attorney
                                   5   General’s use of documents from trial counsel’s file was
                                   6   debatable).
                                   7         Plaintiff’s major arguments are that the Court has failed to
                                   8   be impartial in its ruling and that Defendant Bright’s declaration
                                   9   is “perjured testimony.” Dkt. No. 175 at 4, 5. Plaintiff repeats
                                  10   his assertions from his prior briefs that his pain issues stem from
                                  11   a “wrongful surgery” from 2006. Id. at 9-11. He also contends
                                  12   that there is evidence of his inability to consume crush-float
Northern District of California
 United States District Court




                                  13   medication. Id. at 15-16. However, none of these assertions or
                                  14   evidence establish grounds for reconsideration under Rule 59(e).
                                  15   Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F.2d at 369
                                  16   n.5. First of all, Plaintiff does not allege any intervening change
                                  17   of controlling law. Secondly, the documents Plaintiff submits in
                                  18   support do not constitute “new evidence,” as they are largely
                                  19   from his medical records which were available prior to the
                                  20   district court's ruling, see Ybarra, 656 F.3d at 998, and any “new”
                                  21   information he provides is not relevant to the issues that have
                                  22   been resolved. Dkt. No. 175-1. For example, Plaintiff insists that
                                  23   Defendants were aware of his need for surgery, and that a letter
                                  24   in a “Plata Class action inquiry” shows that he would be “cleared
                                  25   for surgery.” Dkt. No. 175 at 2; Dkt. No. 175-1 at 12. However,
                                  26   this Plata letter is dated October 19, 2011, which is
                                  27   approximately 5 years before the allegations in the instant action
                                  28                                    4
                                   1   that Defendants denied him surgery during 2016 and 2017. As
                                   2   the Court found, the only mention of surgery was in the medical
                                   3   records submitted by Plaintiff from January 2017, when Dr.
                                   4   Ramberg concluded that surgery was not a viable option to
                                   5   alleviate Plaintiff’s chronic pain. Dkt. No. 169 at 22-23.
                                   6   Plaintiff asserts in his motion that the Court improperly relied on
                                   7   Dr. Ramberg’s report and that two other doctors had different
                                   8   opinions. Dkt. No. 175 at 27. However, Dr. Ramberg’s report
                                   9   was submitted by Plaintiff in support of his opposition, and the
                                  10   other doctors’ reports he provides now are from 2007 and 2008,
                                  11   which is 9-10 years before Plaintiff was allegedly denied surgery
                                  12   in 2016 and 2017. Dkt. No. 175-1 at 22-23, 26-27. Furthermore,
Northern District of California
 United States District Court




                                  13   Plaintiff’s assertions that Dr. Bright’s declaration is “perjured
                                  14   testimony” and that the Court has failed to be impartial are
                                  15   simply conclusory and is not supported by any evidence. A
                                  16   review of Dr. Bright’s declaration shows that he simply
                                  17   summarized the underlying medical records of Plaintiff, which
                                  18   were attached to the declaration. Dkt. No. 167-1. Plaintiff does
                                  19   not claim that Dr. Bright mischaracterized any of the records, but
                                  20   rather he disagrees with the observations contained in the chart
                                  21   notes.1 Plaintiff further offers only references to other chart notes
                                  22   regarding recommendations for treatment that predate Dr.
                                  23   Bright’s review by five to ten years. Lastly, Plaintiff’s lay
                                  24   opinions that he should be provided with other pain medications
                                  25

                                  26
                                       1
                                        The Court will address Plaintiff’s specific objections in the
                                  27
                                       following discussion under Rule 60(b). See infra at 7-8.
                                  28                                     5
                                   1   or surgery are not sufficient to attack the credibility of Dr.
                                   2   Bright’s testimony or to create a triable issue of material fact.
                                   3   Absent highly unusual circumstances, and Plaintiff pleads none,
                                   4   the Court finds no other basis for granting the motion for
                                   5   reconsideration where the Court’s decision was correct. See
                                   6   McDowell, 197 F.3d at 1255. Accordingly, the amended motion
                                   7   for reconsideration based on Rule 59(e) is DENIED.
                                   8         The Court next considers the motion under Rule 60(b). Rule
                                   9   60(b) provides for reconsideration where one or more of the
                                  10   following is shown: (1) mistake, inadvertence, surprise or
                                  11   excusable neglect; (2) newly discovered evidence which by due
                                  12   diligence could not have been discovered in time to move for a
Northern District of California
 United States District Court




                                  13   new trial; (3) fraud by the adverse party; (4) the judgment is void;
                                  14   (5) the judgment has been satisfied; (6) any other reason
                                  15   justifying relief. Fed. R. Civ. P. 60(b); School Dist. 1J v. ACandS
                                  16   Inc., 5 F.3d 1255, 1263 (9th Cir.1993). Rule 60(b)(6) is a
                                  17   “catchall provision” that applies only when the reason for
                                  18   granting relief is not covered by any of the other reasons set forth
                                  19   in Rule 60. United States v. Washington, 394 F.3d 1152, 1157
                                  20   (9th Cir. 2005). “It has been used sparingly as an equitable
                                  21   remedy to prevent manifest injustice and is to be utilized only
                                  22   where extraordinary circumstances prevented a party from taking
                                  23   timely action to prevent or correct an erroneous judgment.” Id.
                                  24   (internal quotations omitted).
                                  25         Plaintiff has failed to establish any basis for reconsideration
                                  26   under Rule 60(b). At most, his argument that Dr. Bright offered
                                  27   “perjured testimony” may be construed as an assertion of “fraud
                                  28                                     6
                                   1   by the adverse party.” The relevant inquiry is not whether
                                   2   fraudulent conduct prejudiced the opposing party, but whether it
                                   3   harmed the integrity of the judicial process. See United States v.
                                   4   Sierra Pacific Indus., 862 F.3d 1157, 1168 (9th Cir. 2017).
                                   5   There must be an intentional, material misrepresentation that
                                   6   goes to the central issue in the case and that affects the outcome
                                   7   of the case. Id. Relief is available only where the fraud was not
                                   8   known at the time of settlement or entry of judgment. Id. A
                                   9   “mere discovery violation or non-disclosure does not rise to the
                                  10   level of fraud on the court.” Id. at 1171. “[A] long trail of small
                                  11   misrepresentations--none of which constitutes fraud on the court
                                  12   in isolation--could theoretically paint a picture of intentional,
Northern District of California
 United States District Court




                                  13   material deception when viewed together” even if each individual
                                  14   misrepresentations did not rise to the level of fraud on the court.
                                  15   Id. at 1173.
                                  16         Here, Plaintiff points to parts of Dr. Bright’s declaration
                                  17   which he asserts includes “perjured” statements. First, Plaintiff
                                  18   asserts that Dr. Bright’s account of an incident where Plaintiff
                                  19   was alleged to have run 10 feet is incorrect. Dkt. No. 175 at 12.
                                  20   However, the Court did not merely rely on Dr. Bright’s
                                  21   declaration but reviewed the supporting documentation by
                                  22   medical staff reporting on the incident. Dkt. No. 169 at 5-6.
                                  23   Accordingly, any alleged inconsistency by Dr. Bright in this
                                  24   regard did not affect the outcome of the case. Plaintiff also
                                  25   points to Dr. Bright’s statement that Plaintiff was belligerent
                                  26   toward staff without identifying the specific staff member. Dkt.
                                  27   No. 175 at 17. This lack of information does not impact the
                                  28                                    7
                                   1   outcome of the case because there was other evidence of
                                   2   Plaintiff’s belligerence: Defendant Birdsong reported Plaintiff
                                   3   was belligerent in March 2015, Dkt. No. 169 at 8; and Plaintiff
                                   4   was belligerent while interacting with Dr. Carl Bourne, a
                                   5   nonparty, whom Plaintiff called a “liar,” id. at 9. Plaintiff also
                                   6   asserts that Dr. Bright offered “perjured testimony” when he
                                   7   stated that there were no physical findings in Plaintiff’s medical
                                   8   exams or imaging to support Plaintiff’s request for surgery. Dkt.
                                   9   No. 175 at 18-19. Plaintiff asserts that the consultation notes
                                  10   from Dr. Rahimifar from 2006 states otherwise. Id. at 19.
                                  11   However, Plaintiff’s claim in this instant action was that
                                  12   Defendants wrongly denied him surgery in 2016 and 2017: the
Northern District of California
 United States District Court




                                  13   fact that Plaintiff needed surgery in 2006, which he did in fact
                                  14   receive, does not establish that Dr. Bright’s statement over a
                                  15   decade later was false. Based on the foregoing, the Court is not
                                  16   persuaded that Dr. Bright’s declaration constates “fraud” such
                                  17   that it harmed the integrity of the judicial process. See Sierra
                                  18   Pacific Indus., 862 F.3d at 1168. Accordingly, Plaintiff has
                                  19   failed to establish that he is entitled to this equitable remedy
                                  20   under Rule 60(b) to prevent manifest injustice. See Washington,
                                  21   394 F.3d at 1157.
                                  22         For the foregoing reasons, Plaintiff’s motion for
                                  23   reconsideration under Rule 59(e) and Rule 60(b) is DENIED.
                                  24   Dkt. No. 175.
                                  25         Plaintiff’s request for an extension of time to respond to the
                                  26   court’s order is DENIED as moot. Dkt. No. 173. He also
                                  27   requests a court order granting him law library access. Id. That
                                  28                                     8
                                   1   motion is DENIED to filing it in the Ninth Circuit, if he chooses
                                   2   to appeal this matter.
                                   3        Plaintiff’s request that his motion for reconsideration be
                                   4   served on Defendants’ counsel is also DENIED as moot. Dkt.
                                   5   No. 174.
                                   6        This order terminates Docket Nos. 173, 174, and 175.
                                   7        IT IS SO ORDERED.
                                   8   Dated: __May 25, 2021__              ________________________
                                   9                                        BETH LABSON FREEMAN
                                  10
                                                                            United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Denying Motion for Recon.; Other Motions
                                  25   PRO-SE\BLF\CR.17\01690Martin_deny.recon

                                  26

                                  27

                                  28                                                    9
